Beatty, C. J.
concurring:
The evidence in this case did not, in my opinion, warrant the finding of the district court, to the effect that Gaston’s promise to use his influence to procure Drake’s election was a part of the consideration for the promise of the latter to divide the emoluments of the office. The parties were practicing law in partnership at the time when Drake asked Gaston’s advice as to his becoming a candidate for the office of district attorney. Gaston first inquired what effect it would have on their partnership if Drake should be elected. The reply was, in substance, that it would have no other effect than to increase their business by the addition of the «business and profits of the district attorney’s office.
It was thus definitely settled that in the case of Drake’s election their partnership should continue, and should embrace the fees and salary of the office before a word had been said about Gaston’s helping him to win the election, and before it had even been decided that he should run. On the following day Gaston, having weighed the chances of success, advised Drake to come forward as a candidate, and promised his hearty support and assistance. He did assist him to the best of his ability, and frankly stated that *190one motive for liis doing so was bis belief that be was thereby advancing bis own interests. This is the sum and substance of the testimony, and to my mind it completely fails to show that Drake promised to divide the profits of the office because Gaston promised to help him to get it. What be did was to promise to divide the profits if Gaston would help him perform the duties of the office. If this promise bad been made after the election, instead of before the election, it would have been entirely free from any taint of illegality; .and if it must be held void and incapable of enforcement, it is not because there is any evidence that Drake expressly bargained for Gaston’s influence in aid of bis election, but because, and only because, courts are bound to discountenance contracts of this character on account of their tendency to induce the exertion of improper influences upon the election of public officers. Upon this point— the last discussed in the foregoing opinion — I concur in the conclusions and judgment of the court. Upon the others I express no opinion.